                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                     AT LOUISVILLE


SAVANNA D. JOLLY                                                                   PLAINTIFF


v.                                                                      NO. 3:17-CV-654-CRS


TGS LOUISVILLE – MILL BROOK
DRIVE, LLC                                                                       DEFENDANT


                                   MEMORANDUM OPINION


                                     I. INTRODUCTION

        This matter is before the Court on Defendant’s Motion to Dismiss Plaintiff’s claims

pursuant to Federal Rule of Civil Procedure 41(b). (DN 14). For the following reasons, the Court

will GRANT Plaintiff’s motion.

                                      II. BACKGROUND

        Plaintiff Savanna D. Jolly (“Jolly”) initiated this action on October 26, 2017 alleging

various federal and state law employment discrimination claims against Defendant TGS Louisville

– Mill Brook Drive, LLC (“TGS”). (DN 1). On November 21, 2017, TGS filed its answer to

Jolly’s complaint. (DN 5). Thereafter, the Court entered a scheduling order setting forth a

discovery plan for the preparation of the case for trial. (DN 9).

        On April 19, 2018, TGS served its first Interrogatories and Requests for Production of

Documents on Jolly. (DN 10). Jolly requested an extension of time until June 8, 2018 to respond

to the discovery requests. (Id.). However, on June 13, 2018, Jolly’s Counsel advised TGS that

they had lost touch with his client. (Id.). On June 29, 2018, Jolly’s Counsel again advised TGS

that he still had been unable to contact his client. (Id.).
       On July 5, 2018, TGS filed a Motion for Telephonic Conference on Discovery which

outlined its efforts to obtain responses to its discovery requests from Jolly. (Id.). Then, on August

16, 2018, Jolly’s Counsel moved to withdraw as counsel of record. (DN 12). According to

Counsel, Jolly failed to cooperate “in providing information and documentation necessary to

respond to discovery propounded upon [Jolly] by [TGS] in this case despite repeated attempts” by

Counsel to obtain compliance of Jolly. (Id.). Counsel further explained that Jolly’s lack of

cooperation made it impossible for Counsel “to prosecute her claims and to otherwise meet

discovery obligations in this matter.” (Id.).

       On August 23, 2018, the magistrate judge granted Counsel’s motion to withdraw during a

telephonic status conference and ordered that “Jolly shall have fifteen days to either obtain new

counsel or indicate her intent to proceed pro se or otherwise.” (DN 13). Fifteen days came and

went without any word from Jolly. The magistrate judge, after noting that Jolly failed to comply

with his previous order, extended Jolly’s deadline to obtain new counsel or notify the Court of her

intentions to proceed pro se to October 5, 2018. (DN 14). On October 12, 2018, TGS filed its

motion to dismiss for failure to prosecute. (DN 15). Jolly, perhaps unsurprisingly, filed no

response. To this date, Jolly has failed to advise the Court whether she obtained new counsel or

intends to proceed pro se.

                                      III. DISCUSSION

       TGS moves to dismiss the case pursuant to Federal Rule of Civil Procedure 41(b). (DN

15). Rule 41(b) provides that a court may dismiss an action “[i]f the plaintiff fails to prosecute or

to comply with . . . a court order.” A dismissal under Rule 41(b) usually “operates as an

adjudication on the merits.” Id. District courts may use this rule “as a tool to effect ‘management

of its docket and avoidance of unnecessary burdens on the tax-supported courts [and] opposing



                                                 2
parties.’” Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 363 (6th Cir. 1999) (quoting In re Baker,

744 F.2d 1438, 1441 (10th Cir. 1984)).

        In the Sixth Circuit, courts consider four factors when deciding whether to dismiss an

action under Rule 41(b):

        (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
        the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
        dismissed party was warned that failure to cooperate could lead to dismissal; and
        (4) whether less drastic sanctions were imposed or considered before dismissal was
        ordered.

Id. (citing Stough v. Mayville Cmty. Sch., 138 F.3d 612, 615 (6th Cir. 1998)). None of these factors

is outcome determinative; rather “it is said that a case is properly dismissed by the district court

where there is a clear record of delay or contumacious conduct.” Id. (citing Carter v. City of

Memphis, 636 F.2d 159, 161 (6th Cir. 1980)).

        In Jarmon v. Intuitive Surgical, Inc., a case similar to the instant matter, this Court

dismissed the action pursuant to Rule 41(b) after considering the above four factors. No. 3:15-

cv-00334-CRS-DW, 2017 WL 939325 (W.D. Ky. March 9, 2017). In Jarmon, the plaintiff’s

attorney moved to withdraw as counsel of record because plaintiff and counsel disagreed about

“crucial aspects of the case and the merits of certain allegations, facts, and issues.” Id. at *1. The

magistrate judge granted the motion to withdraw and ordered the plaintiff to secure new counsel

or file notice of plaintiff’s intent to proceed pro se. Id. The plaintiff did neither. Id. The magistrate

judge extended the deadline numerous times to no avail. Id. at *2.

        In considering the four Rule 41(b) factors, this Court determined that the plaintiff no longer

intended to participate in the case, that the plaintiff was given ample opportunity to respond to

court orders but failed to do so, and that the plaintiff’s conduct prejudiced the defendant by

subjecting them to continued liability. Id. at *2. Accordingly, this Court dismissed the plaintiff’s

claims under Rule 41(b). Id.

                                                   3
          In this case, as in Jarmon, the factors weigh in favor of dismissal. First, it appears Jolly

no longer intends to participate in this action. As of June 13, 2018, Jolly’s attorneys reported that

they had been unable to contact Jolly. The magistrate judge extended the deadline for Jolly to

comply with the court’s order twice, but Jolly failed to communicate with the Court. Further, Jolly

responded to neither TGS’s motion to dismiss, nor the more recently filed motion to vacate the

dispositive motion deadline. (DN 19). Second, TGS is prejudiced by Jolly’s inaction because it

continues to be subject to potential liability as long as the action remains pending. With regard to

the final two factors, the magistrate judge gave Jolly ample opportunity to respond to the Court’s

order. Moreover, Jolly had access to the magistrate judge’s orders through the Court’s Electronic

Filing System. See Jarmon, 2017 WL 939325, at *2 (noting that access to the Court’s Electronic

Filing System put absent plaintiff on notice of court’s warnings); See also Ludwig v. Kentucky

Dept. of Military Affairs, No. 13-174-GFVT, 2015 WL 6964278, at *1 (E.D. Ky. Nov. 10, 2015)

(same).

          Jolly has had multiple opportunities to communicate with the Court and explain her

absence, or express her intent to proceed with her case. She has not been in touch with her lawyers,

has not complied with the Court’s orders, and has not responded to the multiple discovery requests

or motions brought by TGS. The record is clear that Jolly’s inaction has caused significant delay

to this action. Accordingly, this Court will grant TGS’s motion to dismiss plaintiff’s claims with

prejudice.



                              January 4, 2019
                                                       Char
                                                          lesR.Si
                                                                mpsonI
                                                                     II,Seni
                                                                           orJudge
                                                          Unit
                                                             edStat
                                                                  esDi
                                                                     str
                                                                       ictCour
                                                                             t




                                                   4
